Case 8:17-cv-02223-DOC-KES Document 136-2 Filed 07/29/19 Page 1 of 7 Page ID
                                 #:1573
Case 8:17-cv-02223-DOC-KES Document 136-2 Filed 07/29/19 Page 2 of 7 Page ID
                                 #:1574
Case 8:17-cv-02223-DOC-KES Document 136-2 Filed 07/29/19 Page 3 of 7 Page ID
                                 #:1575
Case 8:17-cv-02223-DOC-KES Document 136-2 Filed 07/29/19 Page 4 of 7 Page ID
                                 #:1576
Case 8:17-cv-02223-DOC-KES Document 136-2 Filed 07/29/19 Page 5 of 7 Page ID
                                 #:1577
Case 8:17-cv-02223-DOC-KES Document 136-2 Filed 07/29/19 Page 6 of 7 Page ID
                                 #:1578
Case 8:17-cv-02223-DOC-KES Document 136-2 Filed 07/29/19 Page 7 of 7 Page ID
                                 #:1579
